 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 615 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2004 
Ms. Ros-Lehtinen (for herself, Mr. Blunt, Mr. Lantos, Mr. Pence, Mrs. Jo Ann Davis of Virginia, Mr. McCotter, Mr. Crowley, and Mr. Ackerman) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the sense of the House of Representatives in support of full membership of Israel in the Western European and Others Group (WEOG) at the United Nations. 
 
Whereas the election of member states of the United Nations to the major bodies of the United Nations is determined explicitly on a regional basis; 
Whereas Israel has been refused admission to the Asia geographical region of the United Nations—the only member state of the United Nations that remains outside its appropriate geographical region—and therefore cannot be elected to any major body of the United Nations, is precluded from voting in any United Nations major body, except the General Assembly, and is thus denied full participation in the day-to-day work of the United Nations; 
Whereas according to current United Nations procedures the Bureau of every United Nations conference is comprised of one representative from each geographical region of the United Nations and Israel is therefore denied access to this vital apparatus enjoyed by other United Nations member states; 
Whereas on May 30, 2000, Israel accepted an invitation to become a temporary member of the Western European and Others Group (WEOG) at the United Nations; 
Whereas Israel's membership in the Western European and Others Group is limited and, as such, Israel is not allowed to compete for open seats in the United Nations body and Israeli representatives are not allowed to run for positions in major bodies of the United Nations or United Nations-affiliated agencies, such as the United Nations Commission on Human Rights and the Security Council; 
Whereas Israel is only allowed to participate in limited activities of the Western European and Others Group in the New York office of the United Nations, is excluded from discussions and consultations of the Group at the United Nations offices in Geneva, Nairobi, Rome, and Vienna, and therefore, cannot participate in United Nations conferences on human rights, racism, and a number of other issues handled in these forums; 
Whereas membership in the regional bloc of the Western European and Others Group includes the non-European countries of Canada, Australia, and the United States; 
Whereas Israel is linked to Western European and Others Group member states by strong economic, political, and cultural ties; 
Whereas the Western European and Others Group is the only regional group which is not purely geographical but rather comprised of countries which share a Western democratic tradition; and 
Whereas Israel is a free and democratic country and its voting pattern in the United Nations is consistent with that of the Western European and Others Group member states: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the President should direct the United States Permanent Representative to the United Nations to seek an immediate end to the persistent and deplorable inequality experienced by Israel in the United Nations; 
(2)United States interests would be well served if Israel were afforded the benefits of full membership in the Western European and Others Group (WEOG) at the United Nations so that it could fully participate in the United Nations system; 
(3)in accordance with section 405(a) of division C of H.R. 1950, as passed the House of Representatives on July 16, 2003, the Secretary of State and other appropriate officials of the United States Government should pursue an aggressive diplomatic effort and should take all necessary steps to ensure the extension and upgrade of Israel's membership in the Western European and Others Group at the United Nations; and 
(4)the Secretary of State should submit to Congress on a regular basis a report which describes actions taken by the United States Government to encourage the Western European and Others Group member states to accept Israel as a full member of their regional bloc and describes the responses thereto from the member states. 
 
